     Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.1 Filed 08/10/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

JANIS SHUMWAY, Individually,             :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No.
                                         :
TJB TRAVERSE CITY, LLC, A Michigan
                                         :
Corporation,
                                         :
                                         :
             Defendant.
                                         :
_______________________________________/
                                         :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

         Plaintiff, JANIS SHUMWAY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, TJB

TRAVERSE CITY, LLC, A Michigan Corporation, (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Tennessee, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps and primarily relies on a wheelchair when

               ambulating. Plaintiff requires accessible handicap parking spaces located closest to

               the entrances of a facility. The handicap and access aisles must be of sufficient width

               so that she can embark and disembark from a ramp into her vehicle. Routes

               connecting the handicap spaces and all features, goods and services of a facility must
     Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.2 Filed 08/10/21 Page 2 of 9




               be level, properly sloped, sufficiently wide and without cracks, holes or other hazards

               that can pose a danger of tipping, catching wheels or falling. These areas must be free

               of obstructions or unsecured carpeting that make passage either more difficult or

               impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them.

               She has difficulty operating door knobs, sink faucets, or other operating mechanisms

               that tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that

               have unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

               must be at the proper height so that she can put her legs underneath to wash her

               hands. She requires grab bars both behind and beside a commode so that she can

               safely transfer and she has difficulty reaching the flush control if it is on the wrong

               side. She has difficulty getting through doorways if they lack the proper clearance.

2.             Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

               "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

               determining whether places of public accommodation and their websites are in

               compliance with the ADA.

3.             According to the public property records, Defendant owns a place of public

               accommodation as defined by the ADA and the regulations implementing the ADA,

               28 CFR 36.201(a) and 36.104. The place of public accommodation that the

               Defendant owns is a place of lodging known as GrandStay Hotel & Suites of

               Traverse City, 1614 US 31 North, Traverse City, MI, 49686, and is located in the

               County of Grand Traverse, (hereinafter "Property").




                                                  2
     Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.3 Filed 08/10/21 Page 3 of 9




4.             Venue is properly located in this District because the subject property is located in

               this district.

5.             Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

               original jurisdiction over actions which arise from the Defendant’s violations of Title

               III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

               U.S.C. § 2201 and § 2202.

6.             As the owner of the subject place of lodging, Defendant is required to comply with

               the ADA. As such, Defendant is required to ensure that it's place of lodging is in

               compliance with the standards applicable to places of public accommodation, as set

               forth in the regulations promulgated by the Department Of Justice. Said regulations

               are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

               Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

               by reference into the ADA. These regulations impose requirements pertaining to

               places of public accommodation, including places of lodging, to ensure that they are

               accessible to disabled individuals.

7.             More specifically, 28 C.F.R. Section 36.302(e)(1) (the "Regulation"), promulgated

               by the Department of Justice pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii),

               imposes the following requirement:

               Reservations made by places of lodging. A public accommodation that owns,
               leases (or leases to), or operates a place of lodging shall, with respect to
               reservations made by any means, including by telephone, in-person, or through a
               third party -
                       (i) Modify its policies, practices, or procedures to ensure that individuals
                       with disabilities can make reservations for accessible guest rooms during



                                                 3
     Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.4 Filed 08/10/21 Page 4 of 9




                       the same hours and in the same manner as individuals who do not need
                       accessible rooms;
                       (ii) Identify and describe accessible features in the hotels and guest rooms
                       offered through its reservations service in enough detail to reasonably
                       permit individuals with disabilities to assess independently whether a
                       given hotel or guest room meets his or her accessibility needs;
                       (iii) Ensure that accessible guest rooms are held for use by individuals
                       with disabilities until all other guest rooms of that type have been rented
                       and the accessible room requested is the only remaining room of that type;
                       (iv) Reserve, upon request, accessible guest rooms or specific types of
                       guest rooms and ensure that the guest rooms requested are blocked and
                       removed from all reservations systems; and
                       (v) Guarantee that the specific accessible guest room reserved through its
                       reservations service is held for the reserving customer, regardless of
                       whether a specific room is held in response to reservations made by others.

8.             This regulation was promulgated pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii)

               and became effective March 15, 2012.

9.             Defendant, either itself or by and through a third party, accepts reservations for its

               hotel online through one or more websites. (Hereinafter "websites" or "ORS".)

               The purpose of this ORS is so that members of the public may reserve guest

               accommodations and review information pertaining to the goods, services,

               features, facilities, benefits, advantages, and accommodations of the Property. As

               such, these websites are subject to the requirements of 28 C.F.R. Section

               36.302(e).

10.            Since prior to the filing of the instant lawsuit, Plaintiff has plans to travel to and

               throughout the state during the summer of 2022. She will need to stay in area

               hotels and the failure of this and other hotels deprive her of the information she

               needs to make a meaningful choice in determining in which hotel she can stay.




                                                  4
  Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.5 Filed 08/10/21 Page 5 of 9




11.         Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

            purpose of reviewing and assessing the accessible features at the Property and

            ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

            his accessibility needs. However, Plaintiff was unable to do so because Defendant

            failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

            As a result, Plaintiff was deprived the same goods, services, features, facilities,

            benefits, advantages, and accommodations of the Property available to the general

            public. Specifically, the following violations were found:

            •      The website for the hotel located at expedia.com did not identify or allow

                   for reservation of accessible guest rooms and did not provide sufficient

                   information regarding accessability at the hotel.

            •      The website for the hotel located at hotels.com did not identify or allow

                   for reservation of accessible guest rooms and did not provide sufficient

                   information regarding accessability at the hotel.

            •      The website for the hotel located at orbitz.com did not identify or allow for

                   reservation of accessible guest rooms and did not provide sufficient

                   information regarding accessability at the hotel.

            •      The website for the hotel located at travelocity.com did not identify or

                   allow for reservation of accessible guest rooms and did not provide

                   sufficient information regarding accessability at the hotel.

12.         In the near future, Plaintiff intends to revisit Defendant's online reservations

            system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this


                                              5
  Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.6 Filed 08/10/21 Page 6 of 9




            respect, Plaintiff maintains a system to ensure that she revisits the online

            reservations system of every hotel she sues. By this system, Plaintiff maintains a

            list of all hotels she has sued with several columns following each. She

            continually updates this list by, among other things, entering the dates she did visit

            and plans to again visit the hotel's online reservations system. With respect to

            each hotel, she visits the online reservations system multiple times prior to the

            complaint being filed, then visits again shortly after the complaint is filed. Once a

            judgment is obtained or settlement agreement reached, she records the date by

            which the hotel's online reservations system must be compliant and revisits when

            that date arrives. She also intends to revisit the ORS for the purpose of comparing

            hotels and their accessible features in determining in which hotel she can stay

            during her upcoming trip.

13.         Plaintiff is continuously aware that the subject websites remain non-compliant and

            that it would be a futile gesture to revisit the websites as long as those violations

            exist unless she is willing to suffer additional discrimination.

14.         The violations present at Defendant's websites infringe Plaintiff's right to travel

            free of discrimination and deprive her of the information required to make

            meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

            frustration and humiliation as the result of the discriminatory conditions present at

            Defendant's website. By continuing to operate the websites with discriminatory

            conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

            and deprives Plaintiff the full and equal enjoyment of the goods, services,


                                               6
  Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.7 Filed 08/10/21 Page 7 of 9




            facilities, privileges and/or accommodations available to the general public. By

            encountering the discriminatory conditions at Defendant's website, and knowing

            that it would be a futile gesture to return to the websites unless she is willing to

            endure additional discrimination, Plaintiff is deprived of the same advantages,

            privileges, goods, services and benefits readily available to the general public. By

            maintaining a websites with violations, Defendant deprives Plaintiff the equality

            of opportunity offered to the general public. Defendant's online reservations

            system serves as a gateway to its hotel. Because this online reservations system

            discriminates against Plaintiff, it is thereby more difficult to book a room at the

            hotel or make an informed decision as to whether the facilities at the hotel are

            accessible.

15.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

            result of the Defendant’s discrimination until the Defendant is compelled to

            modify its websites to comply with the requirements of the ADA and to

            continually monitor and ensure that the subject websites remain in compliance.

16.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

            from the Defendant’s non-compliance with the ADA with respect to these

            websites. Plaintiff has reasonable grounds to believe that she will continue to be

            subjected to discrimination in violation of the ADA by the Defendant.

17.         The Defendant has discriminated against the Plaintiff by denying her access to,

            and full and equal enjoyment of, the goods, services, facilities, privileges,

            advantages and/or accommodations of the subject website.


                                               7
  Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.8 Filed 08/10/21 Page 8 of 9




18.         The Plaintiff and all others similarly situated will continue to suffer such

            discrimination, injury and damage without the immediate relief provided by the

            ADA as requested herein.

19.         Defendant has discriminated against the Plaintiff by denying her access to full and

            equal enjoyment of the goods, services, facilities, privileges, advantages and/or

            accommodations of its place of public accommodation or commercial facility in

            violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

            Defendant continues to discriminate against the Plaintiff, and all those similarly

            situated by failing to make reasonable modifications in policies, practices or

            procedures, when such modifications are necessary to afford all offered goods,

            services, facilities, privileges, advantages or accommodations to individuals with

            disabilities; and by failing to take such efforts that may be necessary to ensure that

            no individual with a disability is excluded, denied services, segregated or

            otherwise treated differently than other individuals because of the absence of

            auxiliary aids and services.

20.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.

            Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

            fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

            12205 and 28 CFR 36.505.

21 .        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

            Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

            subject websites to make them readily accessible and useable to the Plaintiff and


                                              8
  Case 1:21-cv-00686-HYJ-RSK ECF No. 1, PageID.9 Filed 08/10/21 Page 9 of 9




             all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the websites until such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that they remain in compliance with said

             requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

                                           Respectfully Submitted,

                                           /s/ Tristan W. Gillespie
                                           Tristan W. Gillespie, Esq.

                                           THOMAS B. BACON, P.A.
                                           600 Blakenham Court
                                           Johns Creek, GA 30022
                                           Tel: 404.276.7277
                                           gillespie.tristan@gmail.com




                                               9
